 

 

Geeell 1 PoceviD0dZ7GRBD OPevcument41 Akitecd@4777721 PaAagelioobfi1

BASHLIAN

 

Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com

*Admitted to Practice in NY, NJ and D.C.

 

VIA CM/ECF

 

 

April 27, 2021
U.S. District Judge George B. Daniels SO.ORDERED:
United States District Court D . J
Southern District of New York éd ie b. Von
500 Pearl Street Georgé]B. Daniels, U.S.D.J.

New York, New York 10007 ed IAPR 2, t 2024
BDO

Re: Deleston v. Turnmill LLC, et al., Case No. 1:19-cv-10047-G
Dear Judge Daniels:

This office represents Jermaine Deleston (‘Plaintiff’) in connection with the above
captioned matter. As previously reported, this action has been resolved in principle and that the
parties are in the process of drafting and exchanging an agreement that is being reviewed by the
parties and their counsel for execution. Respectfully, we are requesting together with counsel for
the defendants a stay of all deadlines and conferences, for an additional thirty (30) days so that
the parties can finalize the agreement and file a proposed consent decree. The reason for the
delay is that counsel for defendant Harvard Agency Co., Inc., has been dealing with a family
COVID-related emergency, which has prevented him from addressing this action.

We thank the Court for your time and consideration in this matter.
Respectfully submitted,
BASHIAN & PAPANTONIOU, P.C.

[o] uk M. Bashian

 

Erik M. Bashian, Esq.

ce: Christopher R. Travis, Esq. (via CM/ECF only)
Richard L. Steer, Esq. (via CM/ECF only)

500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
83395v1
